United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.N., Appellant
and
U.S. POSTAL SERVICE, NORTH TEXAS
PROCESSING & DISTRIBUTION CENTER,
Coppell, TX, Employer
__________________________________________
Appearances:
Bobby Castleberry, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-1015
Issued: February 7, 2022

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 15, 2021 appellant, through representative, filed an appeal from a December 10,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards assigned Docket No. 21-1015.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 2
For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

authority is limited to appeals, which are filed within 180 days from the date of issuance of
OWCP’s decision.3
The 180 th day following the December 10, 2020 decision was June 8, 2021. As appellant
did not file an appeal with the Board until June 15, 2021, more than 180 days after the
December 10, 2020 OWCP decision, the Board finds that the appeal docketed as Docket No. 211015 is untimely filed. The Board is without jurisdiction to review the appeal. Appellant has not
offered a reason to explain the failure to timely file an appeal with supporting documentation
sufficient to establish compelling circumstances. Because there is no final adverse decision issued
by OWCP within 180 days of the June 15, 2021 filing of the instant appeal, the Board concludes
that the appeal docketed as No. 21-1015 must be dismissed. 4 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as Docket No. 21-1015 is
dismissed.
Issued: February 7, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

20 C.F.R. § 501.3(e).

The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” 20
C.F.R. § 501.6(d).
4

2

